Title: John Barnes to Thomas Jefferson, 10 January 1818
From: Barnes, John
To: Jefferson, Thomas


                        
                            Dear Sir.—
                            George Town Coa
10th Jany 1818.
                        
                        On receipt of your favr 5th with inclosiers to the Secty of the Treasury and Atty Genl—I yesterday presented to the former at his Office—not knowing where to meet with Mr Wert I inquired of Mr Crawford.—his Ansr was at Davis’s Hotel—but that he had appointed to meet him at the Presidents in course of an hour—and would if I thought proper—hand it to him—of course I thanked him and handed to him—
                        
                        on the 2d Inst I called at the US. Bank as Usual—for the qy Int: due on the Genl 6 ⅌Ct but refused payment by the Cashr—I could only reply the Accot tho most probaby probable—was not Authentic—Official.—the Only Alternative he informed me was an Order from the Comptroller—to whom I immediately Applied whose Opinion was that I could only be intituled to the Int. up to the 15. Oct. the day of the Genls decease  but waived for the present.—The Apparent state of my ℀ I herewith inclose for your present satisfaction at & at my better leisure will revise it for Correction if necessary.—
                        
                            I am very Respectfully, Dear Sir your most Obedt servant
                            John Barnes.
                        
                    